            CASE 0:19-mj-00593-TNL Document 3 Filed 09/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA
                                      19-mj-593 TNL

 UNITED STATES OF AMERICA,

                          Plaintiff,

        v.
                                               ORDER FOR DETENTION
 Chirag Janakbhai Choksi,

                          Defendant.

       This matter came before the Court on September 11, 2019, for an initial hearing on a

Complaint filed in the Eastern District of Virginia, pursuant to Federal Rules of Criminal

Procedure 5. At the hearing, Defendant was present and represented by Andrew Mohring, Esq.

The Government was represented by Justin Wesley, Assistant United States Attorney. Defendant,

through counsel, waived his right to have the Government establish his identity and waived his

right to contest the Government’s motion for detention. Defendant requested to be removed to

the Eastern District of Virginia in custody.

                        FINDINGS OF FACT AND CONCLUSIONS OF LAW

       1.      Defendant was previously provided with written notice of the alleged violations

filed with the Court.

       2.      The Court advised Defendant of his rights under Rule 5(d).

       3.      The Court appointed Andrew Mohring to represent Defendant in this matter.

       4.      The Government moved for detention.

       5.      Defendant waived his right to have the Government provide documentation and

for the Court to determine he is the same person named in the warrant under Rule 5(c)(3)(D).

       6.      Defendant waived his right to a detention hearing under Rule 5(d)(3) and 18




                                               1
            CASE 0:19-mj-00593-TNL Document 3 Filed 09/12/19 Page 2 of 2



U.S.C. § 3142(f).

       7.      Defendant reserved his right to argue detention once he arrives in the Eastern

District of Virginia.

       8.      Defendant reserved his right to have a preliminary hearing once he arrives in the

Eastern District of Virginia under Rule 5.1(b).

       9.      Based on the record before the Court, the Court finds that Detention is appropriate

in order to remove Defendant to the Eastern District of Virginia.

       10.     Based on the foregoing, the Court concludes, pursuant to 18 U.S.C. § 3142(a)(4)

and Rule 5(d)(3), that detention is appropriate in order to transfer Defendant to the Southern

Eastern District of Virginia pursuant to Rule 32.1(a)(5)(B).

       THEREFORE, IT IS HEREBY ORDERED that:

       1.      Pursuant to § 3142(a)(4) and Rule 5(d)(3), the Government’s Motion for

Detention of Defendant without bond is GRANTED;

       2.      Defendant is committed to the custody of the United States Marshals for transfer

to the Eastern District of Virginia;

       3.      Defendant may argue for release under Rule 5(d)(3) and 18 U.S.C. § 3142 once

he arrives in the Eastern District of Virginia.

       4.      Defendant may have a preliminary hearing pursuant to Rule 5.1(b) once he arrives

in the Eastern District of Virginia.


 Dated: September 12, 2019                        s/Tony N. Leung
                                                  The Honorable Tony N. Leung
                                                  United States Magistrate Judge




                                                   2
